State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 25, 2016                   520156
________________________________

In the Matter of AIANI YY. and
   Another, Alleged to be
   Neglected Children.

BROOME COUNTY DEPARTMENT OF
   SOCIAL SERVICES,                         MEMORANDUM AND ORDER
                    Respondent;

BRITTNEY ZZ.,
                    Appellant,
                    et al.,
                    Respondent.
________________________________


Calendar Date:   January 5, 2016

Before:   McCarthy, J.P., Egan Jr., Lynch and Clark, JJ.

                             __________


     Lisa K. Miller, McGraw, for appellant.

      Philomena M. Stamato, Broome County Department of Social
Services, Binghamton, for Broome County Department of Social
Services, respondent.

      Christopher A. Pogson, Binghamton, attorney for the
children.

                             __________


McCarthy, J.P.

      Appeal from an order of the Family Court of Broome County
(Pines, J.), entered November 7, 2014, which granted petitioner's
application, in a proceeding pursuant to Family Ct Act articles
10 and 10-A, to adjudicate respondents' children to be neglected,
and continued placement with petitioner.
                              -2-                520156

      Respondent Brittney ZZ. (hereinafter the mother) and
respondent Derek YY. (hereinafter the father) are the parents of
two children (born in 2011 and 2012). In February 2014,
petitioner commenced this neglect proceeding against the mother
and the father, alleging, among other things, that they neglected
the children by exposing them to domestic violence and by failing
to protect them from drug abuse. During the same period of time,
the children were temporarily removed from respondents' custody
and placed with the paternal grandmother. Family Court
thereafter adjudicated the children to be neglected. After a
combined dispositional and permanency hearing, Family Court,
among other things, approved the permanency goal of returning the
children to the mother and continued the children's temporary
placement with the paternal grandmother. The mother appeals.

      The mother's only contention on this appeal is that Family
Court erred in failing to return the children to her. Because
the children have since been returned to the mother, and the
rights of the parties will not be directly affected by a
determination of this issue, it is moot (see Matter of Karlee JJ.
[Jessica JJ.], 105 AD3d 1304, 1305 [2013]; see generally Matter
of Hearst Corp. v Clyne, 50 NY2d 707, 714 [1980]). Further,
contrary to the mother's contention, her argument does not fall
within the exception to the mootness doctrine (see Matter of
Nasira D. [Madelyn D.], 97 AD3d 1002, 1003 [2012]; Matter of
Michael A. [Patricia A.], 79 AD3d 1230, 1231 [2010]). As the
mother raises no other issues, the order is affirmed.

     Egan Jr., Lynch and Clark, JJ., concur.
                        -3-                  520156

ORDERED that the order is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court